Citation Nr: 1521194	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure and tobacco use.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, to include service in Vietnam from April 1969 to April 1970.  He is the recipient of numerous awards and decorations, including the Vietnam Service Medal, Combat Infantryman Badge, Purple Heart, and Silver Star.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for COPD.

In May 2011, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the record.

The Board denied the Veteran's claim for service connection for COPD in March 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The Court granted the Motion later that same month.

In April 2015, the Veteran, through his representative, submitted additional evidence in support of his appeal with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

As a final preliminary matter, the Board notes that the record reflects that the AOJ has not yet completed the actions requested in the Board's March 2014 and October 2014 remands with respect to the Veteran's claims for service connection for tinnitus and bilateral hearing loss.  The Board will consider those matters after the AOJ completes the development sought in those remands and, if one or both of the claims remains denied, returns the matter(s) to the Board for further consideration.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

For the reasons set forth below, the issue presently before the Board (entitlement to service connection for COPD) is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2014).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2014).

In the Motion filed with the Court in this case, the parties to the appeal agreed that the Board had not provided an adequate statement of reasons or bases for its determination that an examination with respect to COPD was not warranted.  Specifically, the parties noted that although the Board conceded the presence of a current disability (COPD) and exposure to herbicides during service, it did not provided an adequate statement of reasons or bases with respect to whether the evidence of record "indicate[d]" that the current disability "may be associated with" the Veteran's service, so as to warrant an examination.  The parties noted that the element in question required only that the evidence "indicate[]" that there "may" be a nexus between the two, that this was a low threshold, and that "competent" evidence was not required.  Citing Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that COPD is not among the diseases recognized as presumptively due to exposure to herbicides in Vietnam.  See 38 C F R § 3.309(e) (2014).  Notwithstanding that fact, however, the Veteran is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As noted previously, in April 2015, following the Court's remand of this case, the Veteran, through his representative, submitted additional evidence in support of his appeal.  The evidence includes, among other things, an article from the Journal of Allergy indicating that dioxins and dioxin-like compounds have the potential to induce inflammation of airways or exacerbate COPD.  The evidence also includes a written opinion from the Veteran's treating physician, Dr. Y, to the effect that "it is more likely that not that the Veteran's COPD was caused by his exposure to chemicals in service."

This evidence is insufficient to warrant a grant of service connection, inasmuch as the article in question is merely generic in nature, and does not address the particular facts of the Veteran's case, and the opinion from Dr. Y is not supported by a rationale.  Nevertheless, the evidence does appear to "indicate" that there "may" be a nexus between the Veteran's COPD and service.  As such, the Board finds that an examination is warranted.

Prior to obtaining an examination, the AOJ should ensure that the evidentiary record is as complete as possible.  Specifically, the AOJ should ask the Veteran to provide a release for a complete copy of Dr. Y's clinical records, inasmuch as the record reflects that Dr. Y has been treating the Veteran since approximately 1993, and the only reports from Dr. Y currently of record are dated between October 2007 and April 2009.  Records of the Veteran's treatment through the VA Medical Center (VAMC) in Detroit, Michigan, should be updated as well.

Accordingly, this case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for a complete copy of Dr. Y's clinical records, and to identify, and provide appropriate releases for, any other care providers or other sources that may possess new or additional evidence pertinent to his claim for service connection for COPD.  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Detroit, Michigan since January 29, 2015, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the record.  All indicated tests (including pulmonary function testing, if warranted) should be conducted and the results reported.

After examining the Veteran and reviewing the record, and the results of any testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's COPD began during service or is otherwise causally related to any incident of service, to include in-service exposure to herbicides and/or artillery smoke.  

In so doing, the examiner should accept that the Veteran was exposed to herbicides during service in Vietnam, and that he was exposed to artillery smoke during combat.

The examiner should discuss the medical significance, if any, of the Veteran's history of smoking, and his complaint on VA examination in April 1971 that he experienced occasional short, sharp pain toward the back of his chest on breathing.  The examiner should also discuss the significance, if any, of the articles and evidence the Veteran submitted in April 2015, including the article from the Journal of Allergy indicating that dioxins and dioxin-like compounds have the potential to induce inflammation of airways or exacerbate COPD, and the written opinion from the Veteran's treating physician, Dr. Y, to the effect that "it is more likely that not that the Veteran's COPD was caused by his exposure to chemicals in service."

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

